Citation Nr: 1216048	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-27 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to an initial rating in excess of 20 percent for diabetic retinopathy. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1968 to September 1970, to include duty in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's claims were remanded by the Board in July 2010.  The July 2010 decision denied the Veteran's claim for an earlier effective date for the award of service connection for diabetes mellitus.

The issue of entitlement to an initial rating in excess of 20 percent for diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension first developed many years after discharge from service, it is not related to service, and it is not caused or aggravated by the Veteran's service-connected diabetes mellitus with cardiovascular disease.



CONCLUSION OF LAW

The criteria for service connection for hypertension, including as secondary to  service-connected diabetes mellitus with cardiovascular disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In November 2006 and July 2010, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The July 2010 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's service treatment records, VA medical records, and private treatment records have been obtained.  VA medical opinions have been obtained.  The Veteran has submitted evidence in support of his claim and he has provided testimony at a hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent within a year from the date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of the disease during the period of service, but this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

III.  Hypertension

On his September 2008 substantive appeal the Veteran asserted that hypertension is a common side effect of diabetes mellitus II.  In May 2011, the Veteran testified that he developed diabetes prior to hypertension and he reported that a doctor had told him that his hypertension was caused by his diabetes.  He did not know if any doctor had stated such in writing.   

The Veteran does not assert that he developed a hypertension disability during service or within a year of discharge from service.  The service treatment records reveal no elevated blood pressure readings and reveal no reference to hypertension.  Additionally there is no indication in the record that the Veteran first developed hypertension until many years after discharge from service.  There is no medical evidence indicating that the Veteran's hypertension disability is directly related to service.  Accordingly, the Veteran is not entitled to service connection for hypertension on a direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Veteran does claim that his current hypertension was caused by his service-connected diabetes mellitus.  Service connection may be established for disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310. 

The Veteran's medical records were examined by a VA physician in June 2008.  The reviewer noted that the Veteran had had diabetes since 1988 and that hypertension was diagnosed in 1992.  The reviewer stated that although there has been an association between these two conditions, there is no cause or relationship unless there is renal disease secondary to the diabetes.  The reviewer noted that the Veteran's glomerular function rate is in a normal range, which indicates that the Veteran does not have chronic renal failure.  He stated that in the absence of chronic renal failure, the Veteran's diabetes would not be considered the cause of his hypertension by most experts or by the medical literature.  The examiner was unable to provide an opinion as to whether there was any aggravation of the Veteran's hypertension due to the service-connected diabetes mellitus.

The Veteran's medical records were reviewed by another VA physician in July 2010.  This reviewer agreed with the June 2008 VA examiner that the Veteran's hypertension was not caused by the Veteran's diabetes mellitus.  The July 2010 VA physician additionally opined that based on the currently available information and medical knowledge, the Veteran's hypertension was not aggravated by the Veteran's service-connected diabetes mellitus or cardiovascular disease.  He noted that trying to make such a connection would be resorting to speculation.  The reviewer noted that hypertension is seen without diabetes or other cardiovascular disease, and vice versa.  

Although the Veteran asserts that a doctor told him that his hypertension is secondary to his service-connected diabetes mellitus, the numerous medical records reflect no such opinion.  Even if the Veteran's testimony of what the doctor said is true, what the doctor relayed to him merely provides a bare conclusion, with no supporting data, reasoned medical explanation or an analysis that could be considered against contrary opinions.  Accordingly, any such opinion thus is of dubious probative value and assigned little weight.  The United States Court of Appeals for Veterans Claims has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Although the claims files contain many medical records showing treatment for diabetes mellitus with cardiovascular disease and treatment for hypertension, there is no medical evidence of record indicating that the Veteran's hypertension is caused or aggravated by the Veteran's service-connected diabetes mellitus with cardiovascular disease.  To the contrary there are VA medical opinions against his claim.  The June 2008 VA examiner opined that the Veteran's hypertension was not caused by the Veteran's service-connected diabetes mellitus.  The June 2010 VA examiner opined that the Veteran's hypertension has not been caused or aggravated by the Veteran's service-connected diabetes mellitus with cardiovascular disease.  The VA examiners provided reasons and bases for their opinions.  They noted that the Veteran has not had chronic renal disease and that the medical literature does not indicate that there is any connection if there is no renal disease.  Because there is no medical evidence in support of the Veteran's claim and there is medical evidence against the Veteran's claim, the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for hypertension, including as secondary to service-connected diabetes mellitus with cardiovascular disease, is not warranted.  38 C.F.R. § 3.310. 


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with cardiovascular disease, is denied.


REMAND

The Veteran seeks an initial rating in excess of 20 percent for his diabetic retinopathy, and a review of the record indicates that further development is necessary. 

Initially, the Board notes that VA amended the regulations relevant to rating disabilities of the eye during the course of this appeal.  See 73 Fed. Reg. 66,543 (November 10, 2008).  This amendment is effective December 10, 2008, and applies to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to December 10, 2008, the amendment does not apply. 

The record shows that the Veteran has not had a VA examination of the eyes for compensation purposes since June 2008.  The record further reveals that the Veteran has had retina surgery since that time.  Accordingly, the Board finds that, the Veteran should be afforded a contemporaneous VA examination in order to determine the current severity of his service-connected eye disability. 

In an August 2010 letter the Veteran reported that he would receive a private examination of his eyes in October 2010.  Although a previous request was made, such was not obtained.  Because the Veteran's case is being remanded, another attempt should be made to obtain the October 2010 examination report and any other subsequent records regarding treatment of his eyes.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate authorization from the Veteran request the Veteran's private eye treatment records dated from October 2010 to present.

2.  When the above action has been accomplished, afford the Veteran an appropriate VA examination to determine the extent and severity of his diabetic retinopathy.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be accomplished, including Goldmann, visual field, and central visual acuity tests.  The examiner is asked to identify the nature, frequency, and severity of all current eye symptoms manifested by the Veteran's service-connected diabetic retinopathy, including impairment of central visual acuity, any field loss, and/or symptoms such as pain. 

The examiner should also state whether any associated eye symptoms necessitate rest, or result in episodic incapacity and, if so, indicate how frequently this occurs within the past 12-month period.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  The rationale for any opinion must be provided. 

3.  When the above is completed, readjudicate the Veteran's claim.  Thereafter, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


